DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ray (USPN 20170083433A1) in view of Sergeev et al. (USPN 20170192998A1).
As per claim 1, Ray discloses a method of recovery of a container storage provider, the method comprising: storing, within a first database (paragraph 0027 – configuration management database (CMDB) 104), configuration information related to (paragraphs 0057,0032 – populate the CMDB with the production data center’s configurable items); storing, within a second database (paragraph 0059 – DR CMDB 105, disaster recovery CMDB), the configuration information (paragraphs 0058,0059 – the configuration information is cloned to DR CMDB); and responsive to detecting that one or more components associated with the container storage provider have become unavailable (paragraph 0052 – a disaster is declared concerning the components in the system), creating a replacement component using configuration information in the second database (paragraphs 0052,0060 – recovery configuration is retrieved for components to be available in the hot site 120, as further explained in paragraph 0054).
Ray fails to explicitly state the container storage provider.
Ray does disclose a service provider in paragraph 0029 and embodiments may be implemented in a variety of computer architectures, physical, virtual, cloud computers and some combinations thereof as disclosed in paragraph 0106.
Sergeev et al. discloses the container storage provider in paragraph 0043 – storage provider provides containers to store data objects.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the storage provider provides containers to store data objects of Sergeev in the service provider with a variety of computer architectures, physical, virtual, cloud computers and some combinations thereof of Ray. A person of ordinary skill in the art would have been motivated to make the modification because storage service providers offer storage providers with containers as disclosed in paragraph 0043.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,8,15 of U.S. Patent No. 11360844. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 contains every element of claim 1 of U.S. Patent No. 11360844. Therefore the claims of the instant application are not patentably distinct from the patent claims and as such are unpatentable. 
Although the claims at issue are not identical, they are not patentably distinct from each other because although claim 1 is directed to a method it would be obvious to one of ordinary skill in the art to have the apparatus of claim 8 of U.S. Patent No. 11360844 execute the method steps because an apparatus can execute method steps. Although the claims at issue are not identical, they are not patentably distinct from each other because although claim 1 is directed to a method it would be obvious to one of ordinary skill in the art to have the computer program product with a non-transitory storage medium and computer program instructions of claim 15 of U.S. Patent No. 11360844 to execute the method steps because computer program product with a non-transitory storage medium and computer program instructions are able to execute method steps.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653. The examiner can normally be reached M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Yolanda L Wilson/           Primary Examiner, Art Unit 2113